El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
El apelante sostiene qne la corte de distrito erró al de-clarar sin lugar una moción de nuevo juicio y al dictar sen-tencia. La última parte de esta contención se presenta como corolario de la primera, y no precisa discutirla separada-mente.
La moción de nuevo juicio se basó en unas manifestacio-nes que se dijeron haber sido hechas por uno de los jurados después del veredicto. Esas manifestaciones, si se hicieron tal como constan en las declaraciones juradas que se radica-ron en apoyo de la moción, revelan una determinación fija, definitivamente formada antes del juicio, de condenar al acu-sado independientemente de la evidencia que se aduciría en el mismo. De ser ciertas, esas manifestaciones hubieran re-querido la concesión de un nuevo juicio, y, si las declaracio-nes juradas que se acompañaron a la moción no hubieran sido contradichas, la negativa de la moción hubiera constituido un error justificativo de la revocación. El jurado, sin embargo, negó en una contradeclaración jurada haber hecho las manifestaciones que se le atribuían, y los affidavits de otros jurados se pronunciaron en el sentido de que la con-ducta de él y sus conversaciones a través del juicio no daban idea alguna de predisposición o prejuicio contra el acusado. Debe presumirse que el juez sentenciador consideró esta cues-tión de hecho al declarar sin lugar la moción y si bien una con-clusión de hecho específica hubiese sido mucho más satis-factoria, no creemos que estaríamos justificados en alterar el resultado.

Debe confirmarse la sentencia o/pelada.